UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1167



DONALD R. BAKER,

                                               Plaintiff - Appellant,

          versus


LUCENT TECHNOLOGIES, INCORPORATED,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (CA-03-133)


Submitted:   August 18, 2004              Decided:   September 9, 2004


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Oldric J. LaBell, Jr., Newport News, Virginia, for Appellant.
George B. Breen, Frank C. Morris, Jr., EPSTEIN BECKER & GREEN,
P.C., Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Donald    R.   Baker   appeals   the   district   court’s   order

dismissing his breach of employment contract action for failure to

state a claim.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    See Baker v. Lucent Tech., Inc., No. CA-03-133

(E.D. Va. Jan. 14, 2004).    We deny Baker’s motion to certify issues

to the Supreme Court of Virginia.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                 AFFIRMED




                                  - 2 -